—Order, Surrogate’s Court, New York County (Eve Preminger, S.), entered on or about April 3, 1998, which denied appellant’s application for monetary sanctions against petitioner, unanimously affirmed, with costs.
The denial of sanctions under 22 NYCRR Part 130 was proper under the circumstances (see, Matter of Minister, Elders & Deacons of Refm. Prot. Dutch Church v 198 Broadway, 76 NY2d 411, 414). Because appellant did not appeal from the Surrogate’s earlier order denying his requests for affirmative relief, we do not reach any argument that such relief should have been granted. Were we to reach appellant’s arguments on those points, we would find them unavailing (see also, Matter of Stanley, 261 AD2d 243 [decided herewith]). Concur — Rosenberger, J. P., Williams, Rubin, Mazzarelli and Friedman, JJ.